DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "average the plurality of pressure signals stored in the memory if it is determined that the timer equals or" in lines 11 and 12 renders the claim indefinite because it is unclear what the alternative to “the timer equals” would be.
Claim 1 recites the limitation "the pressure sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the pressure sensor” shall be interpreted as “a pressure sensor”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Patent No. 10,472,255) in view of Westmoreland (U.S. Patent No. 9,476,743)
Regarding Claim 1, Black discloses a method for determining a level of a tank (Black: 56, 66) filled with fluid for a chemical tank injection system (Black: Figure 2) using a hydrostatic pressure in a discharge manifold wherein the pressure sensor used to determine the tank level (Column 9: lines 4-15) is located in the discharge manifold between the upstream tank (Black: 56, 66) and a downstream pump (Black: 32), the method comprising the steps of. establishing a predefined period of time; initializing a timer to zero and start the timer; receive a plurality of pressure signals at a sample rate from a pressure sensor configured to determine the fluid pressure in an outlet tube of the discharge manifold; cause each of the received pressure signals to be stored in a 
Black discloses a control unit (30) configured to control the chemical tank injection system but does not disclose the particulars of how the pressure signals from the pressure sensors are utilized to determine the fluid tank level, and as such does not disclose the method comprising the steps of: establishing a predefined period of time; initializing a timer to zero and start the timer; receive a plurality of pressure signals at a sample rate from a pressure sensor configured to determine the fluid pressure in an outlet tube of the discharge manifold; cause each of the received pressure signals to be stored in a memory; determine whether the timer equals or exceeds the predefined period of time; and average the plurality of pressure signals stored in the memory, and transmit the average of the plurality of pressure signals to a controller.
Westmoreland discloses a pressure sensor utilized in such a way that it establishes a predefined period of time; 
Initializes a timer to zero and start the timer; 
Receives a plurality of pressure signals at a sample rate from a pressure sensor configured to determine the fluid pressure; 
Cause each of the received pressure signals to be stored in a memory; Determines whether the timer equals or exceeds the predefined period of time; and 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the methodology of interpreting signals from a pressure sensor in the invention of Westmoreland with the invention of Black as the invention of Black does not disclose the particulars of how the controller of Black would necessarily interpret said signals, which would lead one of ordinary skill in the art to consult relevant references and apply them together.
Regarding Claim 2, Black and Westmoreland render obvious the method of claim 1 but doesn’t disclose wherein the established predefined period of time is longer than at least two complete pump strokes, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 3, Black and Westmoreland render obvious the method of claim 2 but does not disclose wherein the established predefined period of time is longer than at least three complete pump strokes, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 4, Black and Westmoreland render obvious the method of claim 1 but does not disclose wherein the step of averaging the plurality of pressure signals further comprises eliminating a highest-pressure signal and a lowest-pressure signal prior to averaging the plurality of pressure signals.
Examiner takes official notice that it is old and well known to utilize the elimination of outliers in a data set to compute averages as data points abnormally far from the other measured values are typically measured erroneously.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized the elimination of the uppermost and lowermost pressure signals from the calculation of the average in order to obtain a better estimate of what the true pressure is. 
Regarding Claim 5, Black discloses a tank level (Column 9: lines 4-15) senor module configured to determine a hydrostatic pressure of a chemical tank (Black: 56, 66) of a chemical tank injection system (Black: Figure 2) using a pressure sensor configured to sense the pressure in a discharge manifold downstream from the tank (Black: 56, 66) and upstream of a pump, 
Black discloses a control unit (30) configured to control the chemical tank injection system but does not disclose the particulars of how the pressure signals from the pressure sensors are utilized to determine the fluid tank level, and as such does not disclose: the tank level sensor module comprising: a timer configured to measure a predefined period of time; a processor configured to receive a plurality of pressure signals from the pressure sensor; a memory configured to store the plurality of pressure signals received by the processor; and; a transmitter configured to transmit data to a 
Westmoreland discloses a pressure sensor utilized in such a way that the tank level sensor module comprises: a timer configured to measure a predefined period of time; a processor configured to receive a plurality of pressure signals from the pressure sensor; a memory configured to store the plurality of pressure signals received by the processor; and; a transmitter configured to transmit data to a controller of the chemical tank injection system, wherein the processor is configured to determine when the timer equals or exceeds the predefined period of time and to average the plurality of pressure signals stored in the memory, such that the data transmitted to the controller of the chemical tank injection system receives an average pressure signal to determine the tank level (Westmoreland: Column 3: lines 33-64).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the methodology of interpreting signals from a pressure sensor in the invention of Westmoreland with the invention of Black as the invention of Black does not disclose the particulars of how the controller of Black would necessarily interpret said signals, which would lead one of ordinary skill in the art to consult relevant references and apply them together.
Regarding Claim 6, Black and Westmoreland render obvious the tank level (Column 9: lines 4-15) senor module of claim 5 but does not disclose wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 7, Black and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor module of claim 5 but does not disclose wherein the predefined period of time is no less than at least two complete pump strokes, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 8, Black and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor module of claim 5 but does not disclose wherein the processor receives at least one pressure signal for each of a plurality of sample windows, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 9, Black and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor module of claim 8 but does not disclose wherein the processor eliminates a highest- pressure signal and a lowest-pressure signal prior to averaging the plurality of pressure signals.
Examiner takes official notice that it is old and well known to utilize the elimination of outliers in a data set to compute averages as data points abnormally far from the other measured values are typically measured erroneously.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized the elimination of the uppermost and lowermost pressure signals from the calculation of the average in order to obtain a better estimate of what the true pressure is. 
Regarding Claim 10, Black and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor of claim 8 but does not disclose wherein each sample window is at least 3 seconds, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 11, Black and Westmoreland render obvious the tank level (Column 9: lines 4-15) sensor of claim 8 but does not disclose wherein each sample window is no more than 7 seconds, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the time length limitation disclosed by Applicant, since it has been general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 12, Black discloses a chemical tank injection system (Black: Figure 2) comprising: a chemical tank (Black: 56, 66) having a base and a sidewall; a discharge manifold in fluid communication with the chemical tank (Black: 56, 66) such that the pressure in the discharge manifold is substantially equal to a hydrostatic pressure in the chemical tank (Black: 56, 66), the discharge manifold comprising at least an outlet tube and an isolation valve (Black 52, 62); 
A pump assembly (Black 32) in fluid communication with the discharge manifold downstream of the isolation valve (Black 52, 62), the pump assembly (Black 32) comprising an intake in fluid communication with the outlet tube, a pump, and a discharge; a pressure sensor (Black 54, 64) in fluid communication with at least one of the outlet tube downstream of the isolation valve (Black 52, 62) and upstream of the pump assembly (Black 32) or the intake of the pump assembly (Black 32); and 
A tank level (Column 9: lines 4-15) sensor module operationally coupled to the pressure sensor to receive a plurality of pressure signals form the pressure sensor, the tank level sensor comprising at least a processor and a memory wherein the processor is configured to receive a plurality of pressure signals from the pressure sensor over a sample window and calculate an average pressure signal based on the plurality of pressure signals received over the sample window and the memory is configured to store the plurality of pressure signals.
Black does not disclose the tank level sensor comprising at least a processor and a memory wherein the processor is configured to receive a plurality of pressure signals 
Westmoreland discloses a tank level sensor comprising at least a processor and a memory wherein the processor is configured to receive a plurality of pressure signals from the pressure sensor over a sample window and calculate an average pressure signal based on the plurality of pressure signals received over the sample window and the memory is configured to store the plurality of pressure signals (Westmoreland: Column 3: lines 33-64).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the methodology of interpreting signals from a pressure sensor in the invention of Westmoreland with the invention of Black as the invention of Black does not disclose the particulars of how the controller of Black would necessarily interpret said signals, which would lead one of ordinary skill in the art to consult relevant references and apply them together.
Regarding Claim 13, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12, wherein the discharge manifold is coupled to the base of the chemical tank (Black: 56, 66).
Regarding Claim 14, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12 comprising a sight gauge (Black 14).
Regarding Claim 15, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12 comprising a T connector (Black: connection point of pressure sensor to chemical line) located between and in fluid 
Regarding Claim 16, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12 wherein the pump assembly (Black 32) further comprises a check valve (Black: column 15: lines 46-50).
Regarding Claim 17, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12 wherein the pressure sensor is a hydrostatic pressure transducer (Westmoreland: Column 1: lines 50-53).
Regarding Claim 18, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 17 wherein the hydrostatic pressure transducer is operatively coupled to the outlet tube through a pressure port (connection point of pressure sensor).
Regarding Claim 19, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12 wherein the pressure sensor in fluid communication with at least one of the outlet tube downstream of the isolation valve (Black 52, 62) and upstream of the pump assembly (Black 32) or the intake of the pump assembly (Black 32) via pressure sensor piping.
Regarding Claim 20, Black and Westmoreland render obvious the chemical tank injection system (Black: Figure 2) of claim 12 wherein the tank level sensor module is operationally coupled to the pressure sensor through a wireless connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679